DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I and the species of the combination of IL2RA, IGF2BP1 and TNFRSF12A in the reply filed on 05 January 2021 is acknowledged.
Claim Status
3. 	Claims 10-14, 17, 18, 27-30, 33 and 34 and have been examined herein to the extent that the claims read on the elected subject matter of the combination of IL2RA, IGF2BP1 and TNFRSF12A. The claims include the non-elected subject matter of methods that detect the individual biomarkers and subcombinations thereof. Prior to the allowance of the claims, any non-elected subject that has not been rejoined with the elected invention will be required to be removed from the claims.
Claim Objections
4. Claims 33 and 34 are objected to because of the following informalities:  Claims 33 and 34 recite “to selecting or administering” whereas the claims should recite “to select or administer.”  Appropriate correction is required.
Improper Markush Grouping Rejection
5. Claims 10-14, 17, 18, 27-30, 33 and 34 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
	The Markush groupings of the IL2RA, IGF2BP1 and TNFRSF12A genes and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with a gastrointestinal disorder or ASD. Accordingly, while 
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being diagnostic a gastrointestinal disorder or ASD.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14, 17, 18, 27-30, 33 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant' s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a law of nature / natural phenomenon. The claims are directed to the correlation between the level of expression of the biomarkers IL2RA, IGF2BP1 and TNFRSF12A and a gastrointestinal disorder or autism spectrum disorder (ASD). As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  
The claims are also directed to and recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.

Herein, the claims require “diagnosing” a gastrointestinal disorder or ASD. Neither the specification nor the claims set forth a limiting definition for “diagnosing” and the claims do not set forth how “diagnosing” is accomplished. As broadly recited, “diagnosing” may be accomplished mentally and thus is an abstract step / process. “Diagnosing” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims also require detecting a deviation from a control level for one or more of the biomarkers. The claims thereby require comparing the level of biomarkers in the sample from the subject to a control level. Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the sample from the subject and the control level. Neither the specification nor the claims set forth a limiting definition what is encompassed by “comparing” and the claims do not set forth how the “comparing” step is accomplished. As broadly recited, one may perform the comparing step mentally. Such mental processes constitute only an abstract idea / process. 
Claims 17, 18, 33 and 34 include a step of selecting (i.e., “to select”) a therapy. In the absence of a limiting definition in the specification for what is encompassed by selecting, the broadest reasonable interpretation of the selecting step is that it may also be accomplished mentally or verbally. Thereby, the selecting / “to select” step is also an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the additionally recited measuring step is performed only to gather information to observe the judicial exception. It does not constitute a practical application of the judicial exceptions.
Regarding claims 17, 18, 33 and 34, one embodiment of these claims includes using the results of the diagnostic assay to administer a treatment. To any extent that the claims may seek to claim a method that administers a treatment to the subject, this step is not a practical application because the claims do not require that a subject diagnosed as having gastrointestinal disorder or ASD is treated in a manner that is different from that of a subject who is not diagnosed as having a gastrointestinal disorder or ASD. That is, the treating step appears to occur regardless of whether the subject has a deviation in the level of one or more of the biomarkers as compared to the control and the results indicates that the subject has or does not have a gastrointestinal disorder or ASD or an increased risk thereof.  
Regarding claims 17 and 33, the treatment is broad and generic and covers any treatment, including treatments that do not have an effect on a gastrointestinal disorder or ASD. As such, the treating step is merely an “apply it” limitation and not a practical application of the judicial exceptions. It is also unclear as to how many of the treatments are intended to ameliorate one or more symptoms of the diagnosed ASD since they are not conventional ASD treatments per se.
Regarding a “particular treatment,” see MPEP 2106.04(d)(2): 

a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.” (Emphasis added).

Also, the recited “administering” dietary restrictions encompasses verbal communication to a subject regarding their diet and is not a practical application of the judicial exceptions.
See MPEP 2106.04(d)(2) which states: 
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.” (Emphasis added).

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. Methods of measuring RNA in samples from a patient were well-known, routine and conventional in the prior art. This fact is evidenced, for example, by the teachings in the present specification (see, e.g., para [0004], [0081] and [0091]).
Additionally, while certain claims recite that the subject is a human child with ASD, this recitation is merely a field of use limitation. The limitation only describes the technological environment (i.e., the patient group) in which the invention is practiced. One would necessarily apply the claimed method to human subjects who are children who have ASD because this is the patient group in which the correlation exists. That is, the patient group is part of the correlation. Thus, these recitations do not add a significant element or step to the natural law, other than instructions for applying the natural law.
Further, while the claims recite the use of particular types of samples, this is also a field of use limitation which describes the technological environment (i.e., the sample type) in which the invention is practiced. One would necessarily apply the claimed method to colon or terminal ileum tissue samples since these are the sample types in which a change in biomarker expression levels occur. Thus, this recitation does not add 
See also MPEP 2106.05(d) II which states that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.	 
Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14, 17, 18, 27-30, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A. Claims 10-14, 17, 18, 27-30, 33 and 34 are indefinite. The claims are drawn to a method for diagnosing a gastrointestinal disorder (claims 10-14, 17, and 18) or an autism spectrum disorder (claims 27-30, 33 and 34).  However, the claims recite only a step of measuring the level of the biomarkers.  The claims further recite a wherein clause that indicates that an alteration in the level of IL2RA relative to a reference indicates that the subject has a gastrointestinal disorder (claims 10-14, 17, and 18) or 
B. Claims 17, 18, 33 and 34 are indefinite over the recitation of “the results from the diagnostic assay” because this phrase lacks proper antecedent basis since the claims do not previously refer to any particular results and do not specifically recite a diagnostic assay.
C. Claims 17, 18, 33 and 34 are indefinite over the recitation of “using the results…” to administer / administering a treatment because it is unclear as to what is meant by this phrase. This phrase is not clearly defined in the specification or the claims 

Claim Rejections - 35 USC § 112 - Enablement
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14, 17, 18, 27-30, 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for detecting an increased risk of a human child with autism spectrum disorder (ASD) having ileocolitis comprising: providing a sample of colonic tissue or terminal ileum tissue from a human child with ASD;  performing a nucleic acid based detection assay to detect the level of IL2RA, IGF2BP1 and TNFRSF12A RNA in the sample; and detecting an increased risk of the human child with ASD having ileocolitis based on the detection of an increase in the level of IL2RA, IGF2BP1 and TNFRSF12A RNA in the sample as compared to a reference control, 
does not reasonably provide enablement for methods which diagnose ASD or any autism disorder per se; methods which diagnose any type of gastrointestinal disorder in any subject; methods wherein the subject is a non-human subject, methods 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods for diagnosing any gastrointestinal disorder or an autism spectrum disorder (ASD) in any subject comprising detecting the level of expression of the biomarker IL2RA in any biological sample from the subject. 
A. The specification states:
[0004] Currently, it is not clear whether the mucosal inflammatory changes seen in ASD.sup.IC children represent a milder variant of inflammatory bowel disease or whether a novel pathogenic process is underway…
[0005] Despite the published evidence …, the debate still continues…  as to whether children with ASD and GI symptoms and non-specific mucosal infiltrates have conventionally recognized forms of IBD, a novel IBD phenotype, or no disease at all.

The specification provides the results of a microarray analysis of RNA levels present in samples of colon tissue and terminal ileum tissue obtained from human children having ASD, and from normal colon tissue and terminal ileum tissue of normally developing children (e.g., " [0186] I. Gene Expression Profiles in Ileal Mucosa from IC Children Compared with Histologically Normal Ileal Mucosa from Typically Developing Controls.”).
The specification states that:
[0143]… Taken together, these results presented herein demonstrate that ASDIC children have a gastrointestinal mucosal molecular profile that overlaps significantly with known inflammatory bowel disease (IBD), yet has distinctive features that further supports the presence of an ASD-associated IBD variant, or, alternatively, a prodromal phase of typical inflammatory bowel disease. Whole transcriptome analysis of biopsy tissue from ASDIC (ASD with ileocolitis) and non-ASD IBD (Crohn's disease and ulcerative colitis) patients has provided molecular evidence for an overlapping, yet unique, IBD-like condition in ASD children. To evaluate the molecular mechanisms that underlie inflammation in the large and small intestines of ASDIC children, the genes and biological pathways that are differentially regulated between inflamed and non-inflamed ileocolonic tissue were examined.

It is further stated that:
[0159] Quantitative real-time PCR was used to validate representative transcripts that showed differential expression, by microarray, from terminal ileum and colonic tissue in ASDIC tissues compared to control tissues. For these assays, six paired RNAs (one TI and one colonic RNA sample) from ASDIC cases and six paired RNAs from the control individuals were used as representative samples for PCR. Twelve differentially-expressed transcripts were chosen from the 178 DETs listed in Table 9 for validation. Of these twelve transcripts, six (IL2RA, TXLNG2P, RPS4Y1, RPS4Y2, ZFY, and IGF2BP1) were up-regulated in both the TI and colon, five (AMPD1, SCGB2A1, INSL5, NTS, and KCTD4) were down-regulated in both tissues and one transcript (TNFRSF12A) was up-regulated in colonic tissue and down-regulated in the terminal ileum.

Accordingly, the specification teaches that IL2RA and IGF2BP1 RNA levels are increased, and TNFRSF12A RNA levels are decreased, in the TI and colon of ASD children having ileocolitis (IC) as compared to matched samples from non-ASD children (see also Tables 6 and 9).
The specification further teaches 41 transcripts that are differentially expressed in ASDIC samples with LNH + ileitis (Table 10). The 41 transcripts do not include IL2RA, IGF2BP1 and TNFRSF12A.
IC samples” (see Tables 6 and 9).There are no teachings in the specification which support a conclusion that IL2RA is expressed at particular levels exclusively in ASD subjects or subjects having autism as compared to subjects that do not have ASD or autism. As evidenced by the teachings in the specification there is a high level of variability between the expression profiles of various gastrointestinal disorders, as well as other disorders, and it is highly unpredictable as to whether the results obtained from one gastrointestinal disorder can be extrapolated to other gastrointestinal disorders or to ASD or autism per se. 
The unpredictability in the art is supported by the teachings of Walker et al.  (PLosOne. 08 March 2013. 8(3): e58058; cited in the IDS), co-authored by the present inventors. Therein it is stated that:
Additional factors known to influence human intestinal mucosal gene expression include, but are not limited to, age, gender, ethnicity, prescription medications, diet, and dietary supplements. Insofar as this is a retrospective study designed primarily to explore the relationship between the ASDGI phenotype and inflammatory bowel disease, these potential confounding factors could not be adequately controlled for. The variety of diets, medications, and nutritional supplements in the ASD-GI group is depicted in Table S1. For the most part ASD-GI children were on a diet that restricted ingestion of both gluten and casein, and in some instances also soy, whereas individuals in the control groups were not on restrictive diets. In addition, food auto-restriction, a common feature in autism, serves to further limit the variety of foods to which the bowel mucosa is exposed and could potentially impact mucosal gene expression. None of the ASDGI cases in this study were receiving medications known to impact inflammatory processes of the intestinal mucosa for at least four weeks prior to obtaining the biopsies. This includes NSAIDS, H2 blockers, proton pump inhibitors, corticosteroids, antibiotics, probiotics, and immune-suppressants. Well-designed prospective studies that would control for additional mitigating factors such as these are both important and necessary.

The reference (p. 11) acknowledges that: “Future studies are necessary to determine whether these markers can be extended to the larger, non-ileocolitic cohort of ASD children.”
B. The present claims are inclusive of methods wherein the subject is any subject. The specification states that “[0059] The terms "patient," "subject," "individual," and the like are used interchangeably herein, and refer to any animal, or cells thereof whether in vitro or in situ, amenable to the methods described herein. Accordingly, the claims are inclusive of methods wherein a gastrointestinal disorder or ASD or autism is diagnosed in such diverse animals as monkeys, apes, cats, dogs, cows, horses, deer, rabbits, rats or mice. However, all teachings in the specification are limited to the analysis of gene expression in human subjects. No information is provided regarding the expression level of IL2RA in a representative number of other non-human subjects, or an association between the level of expression of IL2RA and gastrointestinal disorders or ASD in a representative number of other non-human subjects.
The art of extrapolating expression profiling results from one animal to other animals is highly unpredictable. The prior art corroborates this unpredictability. For example, Liu et al  (Clinical Immunology. 2004. 112: 225-230; cited in the IDS) studied gene expression in T lymphocytes in human autoimmune disease and murine models of autoimmune disease, including SLE. Liu (see abstract) reported that “we found very little overlap in the gene expression profile between human autoimmune disease and murine models of autoimmune disease and between different murine autoimmune models.” Only 2 out of 129 genes differentially expressed in human SLE were also 
Coleman, R. (Drug Discovery Today. 2003. 8: 233-235; cited in the IDS) found that gene expression patterns between mice and humans shared some degree of similarity, but that the basic patterns of gene expression differed and that there was no general rule for predicting gene expression (page 234). Coleman concluded that ‘(t)he validity of mouse or other animal species as a human surrogate should not be assumed.” These teachings of Coleman support the finding that there is no predictable means for determining whether the gene expression profile obtained in a human will be identical to that in the diverse genus of mammals encompassed by the claims. 
C. Regarding the type of sample in which expression levels are measured, the specification teaches that “[0068] "Sample" or "biological sample" as used herein means a biological material isolated from a subject, including any tissue, cell, fluid, or other material obtained or derived from the subject (e.g., a human). The biological sample may contain any biological material suitable for detecting the desired analytes, and may comprise cellular and/or non-cellular material obtained from the subject. In various embodiments, the biological sample may be obtained from the small bowel, stomach, or esophagus. In particular embodiments, the biological sample is obtained from the ileum or colon.” See also, claims 12 and 29. 
However, the teachings in the specification regarding differential levels of the IL2RA RNA are limited to samples that are colon tissue and terminal ileum tissue.  
There is no showing in the specification that other sample types, including esophagus and small bowel or stomach tissue, as well as blood, saliva, tears, urine, 
It is unpredictable as to what other types of body fluids and tissues may be monitored for expression of IL2RA to diagnose a gastrointestinal disorder or ASD in a subject.   Modification of gene expression most frequently occurs in only a subset of cells that are directly involved in a disease or phenotype. The levels of particular mRNAs are well known to vary significantly between different cell, tissue and fluid types. Given that gene expression is often cell-type or tissue-type specific and that changes in gene expression patterns associated with a disease, such as IC in ASD, are often variable between the particular tissue types that are affected by the disease, the identity of particular genes whose expression is increased or decreased is expected to be different for different cell, tissue and body fluid types. 
The unpredictability in the art is supported by the teachings of the above cited Walker reference wherein it is stated that "the cellular composition of biopsy material would be expected to influence gene expression (p. 10, col. 1, final para).
The teachings of Hanke et al. (Clinical Chemistry. 2007. 53: 2070-2077; cited in the IDs) support the unpredictability of extrapolating gene expression results from one sample type to another. Hanke et al studied RNA expression levels in urine samples. Hanke reports that “Our experiments indicate that RNA tumor markers derived from gene expression analysis of cells or tumor material (e.g., hTERT, UPK1A, HTATIP2) cannot be transferred unconditionally to RT-qPCR–based analysis of whole urine. Based on our data, one major reason is the presence of cell-free RNA in significant GAPDH is used for normalization, the high concentrations of cell-free GAPDH RNA, in addition to the well-known overexpression of GAPDH RNA in tumor tissue, mask the diagnostic power of cellular markers, as demonstrated here for uPA/GAPDH (AUC 0.359; see Fig. 3B)” (see p. 2076, col.. 2).  Hanke also teaches that “RT-qPCR array–based screening experiments (data not shown) using whole urine and the subsequent evaluation of putative tumor markers revealed the ratio of ETS2:uPA to be a suitable marker for the detection of bladder cancer” (p. 2076, col. 2). The authors conclude that “(t)he experimental data of our study population indicate a higher ETS2 RNA concentration compared with uPA in the case of bladder cancer, resulting in an increased ETS2:uPA RNA ratio “ (p. 2076, col. 2). 
The teachings of Palmer (BMC Genomics. 2006. 7:115; cited in the IDS) also support the unpredictability of extrapolating gene expression results from one sample type to another. Palmer states that “Blood is a complex tissue, containing a variety of cell types – including T-cells, B-cells, monocytes, NK cells, and granulocytes, each of which can be further subdivided. The relative proportion of each of these cell types can vary greatly between individuals and with states of health and disease, and in response to stimuli.” Further, it is stated that while many gene expression studies “have been successful in identifying gene expression patterns that differentiate control and disease groups, their interpretation is often confounded by variation in relative proportions of the cell populations that make up whole blood.” using microarray analysis, Palmer found that gene expression patterns varied between peripheral B-cells, T-cells, CD4+ T-cells, CD8+ T-cells, and granulocytes. Thus, the findings of Palmer indicate that gene 
Further, Min et al (BMC Genomics. 2010. 11:96; cited in the IDS) teaches that “(p)eripheral blood contains a variety of cell types including erythrocytes, granulocytes, lymphocytes, monocytes, natural killer cells and platelets. In PBMCs, several cell types including neutrophils, basophils, eosinophils, platelets, reticulocytes and erythrocytes are depleted. Because each of the contributing cell types expresses a unique gene expression signature relating to its function, the relative proportions of the cell types affect the gene expression profile. In addition, the relative proportions of the cell types can change rapidly following disease-related or inflammatory responses. Clearly, this variability may confound the interpretation of gene expression differences between control and disease groups” (p. 96). Min studied gene expression patterns using microarray analysis of different blood cell types. Min reports that there was significantly variability in gene expression patterns between cell types and that the number of expressed genes as well the gene expression measurements differ significantly between different RNA isolation techniques (see abstract and p.105-106).
D. The present claims also include measuring the levels of one or more IL2RA, IGF2BP1 and TNFRSF12A biomarkers. The claims encompass detecting DNA, RNA and protein levels of the biomarkers in the biological sample. The information provided in the specification is limited to RNA transcript levels. There is no information in the specification regarding changes in the copy number of IL2RA, IGF2BP1 and TNFRSF12A in biological samples in subjects having gastrointestinal disorders or ASD.  There is also no evidence of record to support the conclusion that IL2RA, IGF2BP1 and 
The unpredictability in the art is supported by the teachings of Kirman et al (Digestive Diseases and Sciences. Feb 1995. 40(2): 291-295; cited in the IDS). Therein it is disclosed that IL2RA protein expression levels were elevated in circulating αβ and γδ T cells in human subjects having moderate to severe inflammatory bowel diseases of UC and IBD. The teachings of Kirman suggest that IL2RA protein levels are not specifically diagnostic of ASD.
The unpredictability in the art of extrapolating the findings obtained with mRNA to protein is supported by the teachings of Haynes et al (Electrophoresis. 1998. 19: 1862-1871; cited in the IDS). Haynes studied more than 80 proteins relatively homogeneous in half-life and expression level, and found no strong correlation between protein and mRNA transcript levels. For some genes, equivalent mRNA levels translated into protein abundances that varied more than 50 fold. Haynes concluded that the protein levels cannot be accurately predicted from the level of the mRNA transcript (page 1863, col. 1 and Figure 1). Similarly, the teachings of Gokmen-Polar (Cancer Research. 2001. 61: 1375-1381; cited in the IDS) are illustrative of the fact that mRNA and protein levels are not necessarily correlative. Gokmen-Polar states that “Quantitative reverse transcription-PCR analysis revealed that PKC mRNA levels do not directly correlate with PKC protein levels, indicating that PKC isoenzyme expression is likely regulated at the 
The unpredictability in the art of extrapolating gene expression levels with copy number changes is supported by the teachings of Sutherland (Acta Oncologica. 1995. 34: 651-656; cited in the IDS). Sutherland reports that while the cyclin D1 gene was amplified in six breast cancer cell lines, gene amplification did not result in an increase in gene expression in some cell lines (p. 654, col. 2). Thus, the effect of amplification/gain of a gene, or a fragment thereof, on a phenotype / disorder is unpredictable.
Similarly, Al-Mulla (J Clin Pathol. 2003. 56: 210-217; cited in the IDS) teaches that while some gene amplifications result in over-expression, other amplifications were partially or completely silenced at the cytogenetic level (see abstract and p. 216).
The general unpredictability in the art of detecting CNVs as diagnostic of a disease is supported by the teachings of Klopocki et al (Annual Reviews Genomics Human Genetics. 2011. 12: 53-72; cited in the IDS). Klopocki et al teaches that “Duplications and deletions of the same dosage-sensitive gene can have different outcomes. For example, deletion of the MECP2 gene has been shown to be associated with Rett syndrome (MIM 312750), whereas duplications of the same gene result in a different condition with mental retardation, Lubs X-linked mental retardation syndrome (MIM 300260)” (p. 55, col. 1). 	

As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

35 USC 112 first paragraph requires that the invention is enabled at the time the invention is made. "[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2    1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. 
In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Priority
9. Claims 11, 12, 17, 18, 29, 33 and 34 are entitled to the filing date of International Application PCT/US14/15144, filed February 6, 2014. A claim as a whole is assigned an effective filing date rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. Application 61/761,510 does not provide support for the presently claimed methods wherein the subject is diagnosed for duodenitits (claim 11); or the sample is from stomach, small bowel or esophagus (claims 12 and 29); or wherein the method further comprises using the results of the diagnostic assay to select or administer any treatment, including each of the treatments listed in claims 18 and 34. If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.   

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


11. Claim(s) 11, 12, 17, 18, 29, 33 and 34 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Walker et al (PLoSOne. 08 March 2013. 8(3): e58058).
	Walker et al teaches a method comprising detecting IL2RA, IGF2BP1 and TNFRSF12A RNA levels in a biological sample obtained from a child having ASD, wherein the biological sample is a colon or ileum tissue sample (p. 2, col. 2 to p. 3, col. 1). Walker teaches that IL2RA and IGF2BP1 RNA levels are elevated, and TNFRSF12A levels are decreased, as compared to reference control samples, in ASD children having ileitis, colitis or ileocolitis (Table 6).
	Thus, Walker teaches a method of diagnosing a gastrointestinal disorder in a subject, the method comprising measuring the level of IL2RA, IGF2BP1 and TNFRSF12A RNA, wherein the presence of a deviation from a control level for one or more of the biomarkers indicates that the subject has or is at risk of having a gastrointestinal disorder.
Further, regarding the preamble of the claims, the claims recite only a measuring step and the claims do not require that one necessarily detects a deviation in the level of the biomarkers as compared to the control levels. Thus, the claims do not require that a subject is necessarily diagnosed as having a gastrointestinal disorder or ASD.  As set forth in MPEP 2111.02,” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”  In the present situation, the claim language of “for diagnosing a gastrointestinal disorder” and “for diagnosing autism spectrum disorder” are statements of purpose and intended result and do not result in a manipulative difference in the method steps of the claims, since again, the claims do not require that one in fact detects a deviation in the level of the biomarkers as compared to a control level. Accordingly, the process steps are able to stand alone and the preamble limitation does not materially distinguish the claimed method over the prior art of Walker. 
Additionally, the final “wherein” clause indicates only what is inherent to the level of IL2RA, IGF2BP1 and TNFRSF12A. Since the IL2RA, IGF2BP1 and TNFRSF12A RNA detected by Walker is the same as that recited in the present, in the absence of evidence to the contrary, it is an inherent property that an alteration in the level of 
Regarding claims 17, 18, 33 and 34, the step of using the results obtained from a diagnostic assay to select a treatment encompasses mental thought processes and does not require performing experimental or clinical steps or any other steps that are transformative. The specification does not provide a limiting definition for how using the results to select a treatment is to be accomplished. Thereby, the step of using the results to select a treatment is not tied to a machine and is not transformative since the step can be performed entirely in one’s mind or may involve only verbal or written communication. Moreover, this step is not clearly tied to the preamble of the claims since the preamble of the claims is drawn to a method for diagnosing and does not require selecting a treatment. Thus, the using the results to select a treatment step recited in claims 17, 18, 33 and 34 does not further limit the method defined by the claims and does not materially distinguish the claimed invention over that of Walker.   12. Claim(s) 10-11, 13-14, 17, 18, 27-28, 30, 33 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuwano et al (PLoSOne. 15 September 2011.6(9): e24723), as evidenced by the specification at page 49, lines 14-23.
	Kuwano et al teaches a method comprising detecting RNA levels in a biological (blood) sample obtained from a child having ASD, (p. 2, col. 2). The method of Kuwano uses the Agilent whole human genome oligoDNA microarray (4 x 44) which includes probes that hybridize to and detect IL2RA, IGF2BP1 and TNFRSF12A RNA levels in biological samples. This fact is evidenced by the teachings in the specification at, e.g., page 49, lines 14-23. Thus, Kuwano et al teaches a method comprising measuring the 
Further, regarding the preamble of the claims, the claims recite only a measuring step and the claims do not require that one necessarily detects a deviation in the level of the biomarkers as compared to the control levels. Thus, the claims do not require that a subject is necessarily diagnosed as having a gastrointestinal disorder or ASD.  As set forth in MPEP 2111.02,” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”  In the present situation, the claim language of “for diagnosing a gastrointestinal disorder” and “for diagnosing autism spectrum disorder” are statements of purpose and intended result and do not result in a manipulative difference in the method steps of the claims, since again, the claims do not require that one in fact detects a deviation in the level of the biomarkers as compared to a control level. Accordingly, the process steps are able to stand alone and the preamble limitation does not materially distinguish the claimed method over the prior art of Kuwano. 
Additionally, the final “wherein” clause indicates only what is inherent to the level of IL2RA, IGF2BP1 and TNFRSF12A. Since the IL2RA, IGF2BP1 and TNFRSF12A RNA detected by Kuwano is the same as that recited in the present, in the absence of evidence to the contrary, it is an inherent property that an alteration in the level of 
Regarding claims 17, 18, 33 and 34, the step of using the results obtained from a diagnostic assay to select a treatment encompasses mental thought processes and does not require performing experimental or clinical steps or any other steps that are transformative. The specification does not provide a limiting definition for how using the results to select a treatment is to be accomplished. Thereby, the step of using the results to select a treatment is not tied to a machine and is not transformative since the step can be performed entirely in one’s mind or may involve only verbal or written communication. Moreover, this step is not clearly tied to the preamble of the claims since the preamble of the claims is drawn to a method for diagnosing and does not require selecting a treatment. Thus, the using the results to select a treatment step recited in claims 8, 9, 25 and 26 does not further limit the method defined by the claims and does not materially distinguish the claimed invention over that of Kuwano.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLA J MYERS/Primary Examiner, Art Unit 1634